Case 8:19-cv-02745-VMC-JSS Document 18 Filed 06/25/20 Page 1 of 10 PageID 141




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

   GLOVER A. YAWN, JR.,


   v.                                 Case No. 8:16-cr-65-T-33JSS
                                               8:19-cv-2745-T-33JSS

   UNITED STATES OF AMERICA.

   ______________________________/

                                   ORDER

         This matter is before the Court on Glover A. Yawn, Jr.’s

   pro se Motion for Reconsideration (Civ. Doc. # 10), filed on

   February 3, 2020. The United States of America responded on

   February 18, 2020. (Civ. Doc. # 12). At the Court’s request,

   both parties have filed supplemental briefs. (Civ. Doc. ##

   14, 17). For the reasons that follow, the Court grants the

   Motion to the extent the Court reconsiders its reasoning in

   denying Yawn’s claim under Rehaif but still denies Yawn’s

   Section 2255 motion.

   I.    Background

         On November 1, 2019, Yawn timely sought post-conviction

   relief under 28 U.S.C. § 2255. (Civ. Doc. # 1). The United

   States responded on December 3, 2019. (Civ. Doc. # 5). Yawn’s

   pro se reply was due December 30, 2019. After waiting for

   Yawn’s reply to be received by the Clerk for over two weeks,


                                     1
Case 8:19-cv-02745-VMC-JSS Document 18 Filed 06/25/20 Page 2 of 10 PageID 142




   the Court denied Yawn’s pro se Section 2255 motion on January

   15, 2020, without the benefit of a reply. (Civ. Doc. # 6).

         After that Order was entered, the Clerk docketed Yawn’s

   reply, which was timely under the mailbox rule. (Civ. Doc. #

   8). The Court then entered an Order explaining: “upon review

   of the reply, the Court determines that it need not reconsider

   its order denying Yawn’s motion” because “[t]he Court still

   concludes that Yawn’s arguments lack merit for the reasons

   explained in the January 15 order.” (Civ. Doc. # 9).

         Yawn now seeks reconsideration of the Court’s order

   denying his Section 2255 motion in its entirety. (Civ. Doc.

   #   10).   The   United     States   responded     to    the    Motion   for

   Reconsideration, arguing that Yawn’s claims lack merit. (Civ.

   Doc. # 12). But the United States notes that its response to

   the Section 2255 motion laid out an incorrect standard for

   analyzing    the   Rehaif    claim   and,   thus,       the    Court   should

   reconsider its reasoning and deny the Rehaif claim for a

   different    reason.      Both   parties    have    filed      supplemental

   briefs. (Civ. Doc. ## 14, 17). The Motion is ripe for review.

   II.   Legal Standard

         Granting relief under Federal Rule of Civil Procedure

   59(e) is “an extraordinary remedy to be employed sparingly in

   the interests of finality and conservation of scarce judicial


                                        2
Case 8:19-cv-02745-VMC-JSS Document 18 Filed 06/25/20 Page 3 of 10 PageID 143




   resources.” United States v. DeRochemont, No. 8:10-cr-287-T-

   24MAP, 2012 WL 13510, at *2 (M.D. Fla. Jan. 4, 2012)(citation

   omitted). Furthermore, “a Rule 59(e) motion [cannot be used]

   to relitigate old matters, raise argument or present evidence

   that could have been raised prior to the entry of judgment.”

   Michael Linet, Inc. v. Vill. of Wellington, 408 F.3d 757, 763

   (11th Cir. 2005). “The only grounds for granting a Rule 59

   motion are newly discovered evidence or manifest errors of

   law or fact.” Anderson v. Fla. Dep’t of Envtl. Prot., 567 F.

   App’x 679, 680 (11th Cir. 2014)(quoting Arthur v. King, 500

   F.3d 1335, 1343 (11th Cir. 2007)).

   III. Analysis

         In   his    Motion,     Yawn   argues   that    the   Court   should

   reconsider its Order denying his Section 2255 motion as to

   every ground. (Civ. Doc. # 10). Yawn also complains that the

   Court did not consider his timely reply. (Id. at 1).

         Regarding his reply, the Court considered the reply and

   determined       that   the   reply’s     arguments   did   not     warrant

   reconsideration of the Court’s January 15 Order denying the

   Section 2255 motion. (Civ. Doc. # 9). Nor are the arguments

   Yawn raises in his Motion for reconsideration of his claims

   regarding serious drug offenses and ineffective assistance of

   counsel persuasive. See, e.g., United States v. Finley, No.


                                         3
Case 8:19-cv-02745-VMC-JSS Document 18 Filed 06/25/20 Page 4 of 10 PageID 144




   19-10717,      2020       WL     1061671,       at    *2   (11th    Cir.    Mar.    5,

   2020)(“Because our law at the time of Finley’s plea hearing

   established that what would eventually become known as a

   Rehaif-based objection would fail, Finley’s counsel was not

   deficient for failing to raise such an objection.” (citation

   omitted)). Additionally, the Supreme Court has now issued its

   opinion in Shular, holding that convictions under Fla. Stat.

   § 893.13(1) do qualify as serious drug convictions. Shular v.

   United States, 140 S. Ct. 779 (2020). Thus, Shular provides

   Yawn no relief.

          However,       the      United   States         agrees      with    Yawn    that

   reconsideration in part is warranted regarding Yawn’s Rehaif

   claim. (Civ. Doc. # 12). They maintain that the United States

   and this Court were incorrect in concluding that Rehaif did

   not apply retroactively to Yawn’s Section 2255 motion, which

   is not a successive or second petition. (Civ. Doc. # 5 at 13;

   Civ.    Doc.    #     6     at    5).   Rather,        they     argue     Rehaif     is

   retroactively applicable to Yawn under the reasoning of Welch

   v. United States, 136 S. Ct. 1257, 1267 (2016). (Civ. Doc. #

   12 at 5-6).

          The Court notes that neither Yawn nor the United States

   cite    any    case         law    directly          holding    that      Rehaif     is

   retroactively applicable to initial Section 2255 motions like


                                               4
Case 8:19-cv-02745-VMC-JSS Document 18 Filed 06/25/20 Page 5 of 10 PageID 145




   Yawn’s. (Id.). And, various district courts have relied on In

   re Palacios, 931 F.3d 1314 (11th Cir. 2019), in holding that

   Rehaif is not retroactively applicable to initial Section

   2255 motions — just as this Court did in its Order denying

   Yawn’s Section 2255 motion. See, e.g., Durham v. United

   States, No. 13-CR-60270, 2019 WL 5653858, at *8 (S.D. Fla.

   Oct. 9, 2019)(“In a supplement to his motion to vacate filed

   on July 11, 2019, Petitioner alleges that he is actually

   innocent in light of the Supreme Court’s recent decision in

   Rehaif . . . . The Eleventh Circuit has recently held that

   Rehaif does not apply retroactively to cases on collateral

   review. . . . As a result, Movant’s supplemental argument is

   without merit.” (citing In re Palacios, 931 F.3d 1314)),

   adopted by, No. 17-CV-62355, 2019 WL 5617936 (S.D. Fla. Oct.

   31, 2019), and objections overruled, No. 17-CV-62355, 2019 WL

   6336979 (S.D. Fla. Nov. 27, 2019); United States v. Navarro,

   No. CR 6:16-89, 2020 WL 709329, at *3 (S.D. Tex. Feb. 11,

   2020)(denying initial Section 2255 motion and stating that

   petitioner’s “Rehaif claim fails for a number of reasons,”

   including that Rehaif is not retroactively applicable); Nixon

   v. United States, No. 4:17-CR-189-A, 2019 WL 6498088, at *3

   (N.D. Tex. Dec. 3, 2019)(in the context of an initial Section

   2255 motion, stating “the Supreme Court did not announce a


                                     5
Case 8:19-cv-02745-VMC-JSS Document 18 Filed 06/25/20 Page 6 of 10 PageID 146




   new rule made retroactive in Rehaif; rather, Rehaif merely

   interpreted the statute, [Section] 922(g), to require the

   government to show that the defendant knew he possessed a

   firearm and that he had the relevant status when he possessed

   it”); Dubose v. United States, No. 217CV02396SHMTMP, 2020 WL

   2945561, at *7 (W.D. Tenn. June 3, 2020)(stating in initial

   Section     2255   context   that       “[t]he    Western   District    of

   Tennessee    and   other   district      courts   have   concluded     that

   Rehaif does not apply retroactively to cases on collateral

   review”).

         Nevertheless, the Court will reconsider its Order on the

   Section 2255 motion to the extent it will assume that Rehaif

   applies retroactively to Yawn. See North v. United States,

   No. 1:16-CR-00309-SDG, 2020 WL 2873626, at *2 (N.D. Ga. May

   14,   2020)(“[T]he    [Eleventh     Circuit]       has   not   determined

   whether Rehaif applies retroactively to petitioners filing

   their first Section 2255 motion. For purposes of this motion,

   the Court assumes Rehaif is retroactive, making North’s claim

   timely.”). In doing so, the Court agrees with the United

   States that Yawn’s Rehaif claim lacks merit because he knew

   he was a convicted felon.1 See Navarro, 2020 WL 709329, at *4


   1 For the first time in its supplemental brief, the United
   States argues that Yawn “waived his challenge to a defect in


                                       6
Case 8:19-cv-02745-VMC-JSS Document 18 Filed 06/25/20 Page 7 of 10 PageID 147




   (“In   sum,   even   if   Rehaif   did   announce   a   new   rule   of

   constitutional law made retroactive on collateral review,

   Movant would not be entitled to relief because the record

   conclusively demonstrates that he knew he was a convicted

   felon and was acting unlawfully by possessing firearms and

   ammunition.”).

          Yawn does not claim that he did not know he was a felon.

   (Civ. Doc. # 1). And the record before the Court reflects

   that Yawn could not credibly claim as much. He has a long

   criminal history, including five felony convictions. (Crim.

   Doc. # 45 at 7-10). He received sentences in excess of a year

   for four of those prior felony convictions. (Id.). At his


   his indictment because his guilty plea waived all non-
   jurisdictional defects in his proceedings.” (Doc. # 14 at 5-
   6). This argument appears to have merit. See United States v.
   Stokeling, No. 19-11003, 2020 WL 57874, at *2 (11th Cir. Jan.
   6,   2020)(“Stokeling’s    plea    of   guilty    waived   all
   nonjurisdictional defects in his proceeding. He may obtain
   relief from his guilty plea only if he identifies a defect
   that affected the power of the district court to enter its
   judgment. Rehaif clarified that a defendant’s knowledge of
   his status as a felon is an element of the offense of being
   a felon in possession of a firearm, . . . but the omission of
   a mens rea element from an indictment does not divest the
   district court of subject matter jurisdiction to adjudicate
   a criminal case. Stokeling’s indictment was defective because
   it failed to allege that he knew he was a felon, but Stokeling
   waived that nonjurisdictional defect by pleading guilty.”).
   However, because the United States failed to raise this
   argument in response to the Section 2255 motion or the Motion
   for Reconsideration, the Court will not rely on this argument.



                                      7
Case 8:19-cv-02745-VMC-JSS Document 18 Filed 06/25/20 Page 8 of 10 PageID 148




   plea   colloquy     for   his    felony       battery   conviction,      which

   occurred    years   before      his    arrest    for    being   a   felon      in

   possession of a firearm, Yawn acknowledged that he understood

   he was pleading no contest to a third-degree felony that was

   punishable by up to five years in prison. (Crim. Doc. # 48-2

   at 3-4).

          At his plea colloquy for the instant felon in possession

   of a firearm charge, Yawn said he understood the charges

   against him and understood the elements of the offense —

   including the element that he was a convicted felon. (Crim.

   Doc. # 64 at 5, 9, 19-20). Yawn’s counsel also provided Yawn’s

   version    of   events,   which       again    included   that      he   was   a

   convicted felon at the time of the possession of the firearm,

   and Yawn agreed with this version of events. (Id. at 21-23).

   The presentence investigation report prepared by Probation

   listed Yawn’s five prior felony convictions. (Crim. Doc. # 45

   at 7-10). Although Yawn’s counsel objected to the armed career

   criminal enhancement, counsel did not object to the existence

   of these prior felony convictions. (Id. at 27-29)

          Given Yawn’s statement years prior to his arrest for the

   instant offense that he understood he was pleading to a

   felony, his years spent in prison for his multiple prior

   felony convictions, and his acknowledgment before pleading


                                          8
Case 8:19-cv-02745-VMC-JSS Document 18 Filed 06/25/20 Page 9 of 10 PageID 149




   guilty to the instant offense that he was a felon, there is

   no question that Yawn knew he was a felon at the time he was

   arrested for being a felon in possession of a firearm. See

   United States v. Reed, 941 F.3d 1018, 1021-22 (11th Cir.

   2019)(rejecting Rehaif challenge on direct appeal because

   “the record establishe[d] that Reed knew he was a felon” based

   on    his    stipulation,      testimony,            eight       prior    felony

   convictions, and eighteen years spent in prison); see also

   United States v. Frady, 456 U.S. 152, 166 (1982)(“[T]o obtain

   collateral    relief   a   prisoner       must   clear       a   significantly

   higher hurdle than would exist on direct appeal.”).

         Therefore, Yawn cannot succeed on his Rehaif claim on

   the merits. See Faircloth v. United States, No. 2:19-cv-269-

   FtM-29MRM,    2020   WL    2527480,       at   *12    (M.D.      Fla.    May   18,

   2020)(denying Section 2255 motion’s                  Rehaif claim because

   “[m]uch like Reed, petitioner had a prior felon in possession

   of a firearm conviction as far back as 1979, and the record

   therefore established that petitioner knew he was a felon,

   and ‘he cannot prove that the errors affected his substantial

   rights or the fairness, integrity, or public reputation of

   his trial’”).




                                         9
Case 8:19-cv-02745-VMC-JSS Document 18 Filed 06/25/20 Page 10 of 10 PageID 150




    IV.     Certificate of Appealability and Leave to Appeal In
            Forma Pauperis Denied

            The   Court     declines     to    issue      a     certificate    of

    appealability because Yawn has failed to make a substantial

    showing of the denial of a constitutional right as required

    by 28 U.S.C. § 2253(c)(2). Nor will the Court authorize Yawn

    to proceed on appeal in forma pauperis because such an appeal

    would not be taken in good faith. See 28 U.S.C. § 1915(a)(3).

    Yawn shall be required to pay the full amount of the appellate

    filing fee pursuant to Section 1915(b)(1) and (2).

            Accordingly, it is now

            ORDERED, ADJUDGED, and DECREED:

            Glover A. Yawn, Jr.’s pro se Motion for Reconsideration

    (Civ.    Doc.   #     10)   is   GRANTED   to   the       extent   the   Court

    alternatively concludes that, if Rehaif applies retroactively

    to Yawn, Yawn’s claim regarding Rehaif lacks merit. The Motion

    is DENIED in all other respects.

            DONE and ORDERED in Chambers in Tampa, Florida, this

    25th day of June, 2020.




                                         10
